Citation Nr: 9925985	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
with nausea (claimed as headaches and nausea due to 
undiagnosed illness).

2.  Entitlement to service connection for bipolar disorder, 
also diagnosed as adjustment disorder with depressed mood 
(claimed as depression and sleep disorder).

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for lumbosacral strain 
(claimed as joint pain of the lumbosacral spine due to 
undiagnosed illness).

5.  Entitlement to service connection for joint pain of the 
shoulders, wrists, hips, knees, and ankles due to undiagnosed 
illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to June 
1992.  The veteran served in the Gulf from December 1990 to 
May 1991. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).  Subsequently, the veteran relocated to Florida and the 
case was transferred the St. Petersburg, Florida RO.  The 
veteran requested a hearing before a hearing officer at the 
RO, and such hearing was scheduled.  The veteran canceled his 
request for a hearing in April 1998.


FINDINGS OF FACT

1.  There is no competent evidence connecting the veteran's 
current bipolar disorder, also diagnosed as adjustment 
disorder with depressed mood (claimed as depression and sleep 
disorder) to disease or injury during his active service.  

2.  Competent objective medical evidence of PTSD is not of 
record.



CONCLUSIONS OF LAW

1.  The claim for service connection for bipolar disorder, 
also diagnosed as adjustment disorder with depressed mood 
(claimed as depression and sleep disorder) is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for psychiatric disorders, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection for psychoses, and not other acquired 
psychiatric disabilities, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

I.  Bipolar disorder

Service medical records show no complaints, findings, or 
treatment of a bipolar disorder, depression, adjustment 
disorder, or sleep disorder during service.  The Board 
observes that the veteran reported that he was seen during 
service in Germany in 1991 because he was depressed.  In 
September 1996, the veteran was advised that these records 
had been requested but that it was his responsibility to 
ensure receipt of evidence.  No additional service medical 
records have been received.  In Hayre v. West, ____ U.S. App. 
_____ (1999), slip op. 98-7046 (August 16, 1999), the United 
States Court of Appeals for Federal Circuit, found a breach 
of the duty to assist in which the VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal.  In the instant case, the RO 
requested and received service medical records, requested 
additional records, and advise the veteran of such request.  
No additional records have been received.

A March 1994 VA medical report indicates that the veteran was 
seen after he was found talking incoherently and confused.  
Drug abuse was suspected.  The assessment was psychosis, not 
otherwise specified, and rule out organic etiology- drugs.  
The veteran was transferred to a private hospital in the 
area.  A March 1994 private hospital discharge summary 
revealed that the veteran was seen with auditory and visual 
hallucinations, and had attempted suicide due to his 
financial difficulties.  The diagnoses were psychoses not 
otherwise specified, rule out chronic schizophrenia, and rule 
out bipolar affective disorder.  An April 1994 VA Medical 
Center (VAMC) discharge summary revealed that the veteran was 
transferred from a local hospital after overdosing on 
medication.  Blunted affect, rigid motor movements, visual 
hallucinations and delusional thinking were noted.  The 
veteran reported attempting suicide three times, once at the 
age of 16, two other times in recent weeks. The diagnoses 
were adjustment disorder with depressed mood, status post 
suicide attempt and alcohol abuse and suspected polysubstance 
abuse.  

At a March 1995 VA examination, the veteran complained of 
poor sleeping patterns with insomnia.  He reported poor 
energy level, fair motivation, and labile mood with 
significant mood swings.  On evaluation, his mood was 
slightly depressed.  He denied suicidal and homicidal 
ideation.  There was no evidence of psychotic symptomatology.  
The diagnostic impression was depressive disorder.  At an 
October 1996 VA examination, the veteran complained of being 
bipolar, as he went from being okay to being depressed.  He 
reported depressive periods of 1 to 2 months and then feeling 
on top of the world.  He stated that while he was in the 
military he saw a counselor for depression, but did not take 
any medication.  The diagnoses included bipolar disorder 
without psychotic symptoms, most recent episode was 
depression, currently in remission.

In a March 1996 statement in support of the veteran's claim, 
a friend of the veteran who was served with him in the Gulf, 
stated that they were exposed to oil-based smoke, that the 
veteran complained of smelling gas, that he experienced 
nightmares, and that they helped carry persons on stretchers 
after the first ground attack.  In this statement, the 
veteran's friend opined that the things which the veteran was 
exposed to upset his mental stability.  In a December 1996 
statement submitted in support of the veteran's claim, the 
veteran's father stated that while the veteran was in Gulf he 
sent home letters describing his experiences and that since 
that time the veteran has suffered from mood swings, 
depression, and nightmares.

The veteran maintains that he began experiencing symptoms of 
his bipolar disorder during service, as he was depressed.  
The veteran is competent to report on that which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his statement that his current bipolar disorder with 
depression, as well as the support statements indicating that 
his current mental status is related to service cannot serve 
to well ground the claim because neither the veteran nor 
those who offered support statements are competent to make 
such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In the instant case, a private and VA hospital 
discharge summaries as well as VA examination reveal 
diagnoses of adjustment disorder with depressed mood and 
bipolar disorder.  However, there is no competent evidence 
linking the current diagnoses, to include bipolar disorder 
and adjustment disorder with depressed mood, to service.  The 
veteran's attempts to link the post service findings to 
service are not competent and do not establish a well 
grounded claim.  As there is no competent medical evidence 
showing a nexus of the current diagnoses, to include bipolar 
disorder and adjustment disorder with depressed mood to his 
service, the veteran's claim for service connection for 
current diagnoses, to include bipolar disorder and adjustment 
disorder with depressed mood is not well grounded.  
Accordingly, the claim is denied.

II.  PTSD

Service medical records show no complaints, findings, or 
diagnoses of PTSD during service.  VA and private medical 
records show no diagnoses of PTSD.  In an October 1996 VA 
examination specifically for PTSD, the examiner opined that 
the veteran did not meet the criteria for PTSD, and that his 
problems are recurrent major depression and periods of 
hypomania.  The diagnosis was bipolar 2 disorder.

The veteran's claim for service connection for PTSD is not 
well grounded.  See Caluza, supra.  Service connection is 
warranted for a "[d]isability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . .."  38 U.S.C.A. §§  1110, 
1131 (West 1991).  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's assertions that he has PTSD are not competent and 
do not establish a well grounded claim.  Chelte v. Brown, 10 
Vet. App. 268 (1997).  As there is no competent evidence of 
record of a diagnosis of PTSD, the Board concludes that the 
veteran's claim for service connection for PTSD is not well 
grounded and accordingly, the claim for service connection 
for PTSD is denied.  38 U.S.C.A. § 5107 (West 1991).

As there is no diagnosis of PTSD, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) do not apply 
to this case.  

38 U.S.C.A § 5103

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C.A § 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  


ORDER

Service connection for bipolar disorder, also diagnosed as 
adjustment disorder with depressed mood (claimed as 
depression and sleep disorder) is denied.  Service connection 
for PTSD is denied.  


REMAND

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  

The issues of entitlement to service connection for migraine 
headaches with nausea, a lumbosacral disorder, joint pain of 
the shoulders, wrists, hips, knees, and ankles, all claimed 
as due to undiagnosed illness, are REMANDED to the RO for the 
following:  

1.  The RO should schedule the veteran 
for an examination in accordance with 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010, April 28, 1998.  

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals








